UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6539


FONZ SHEPARD,

                     Plaintiff - Appellant,

              v.

WILSON COUNTY DETENTION CENTER,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03204-BO)


Submitted: September 27, 2018                                 Decided: October 11, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Fonz Shepard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fonz Shepard seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint without prejudice for failure to state a claim, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) (2012). This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). Because it is possible that Shepard could cure the defects

in his complaint through amendment to name a defendant amenable to suit, the order he

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Shepard to file an amended complaint. See

Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 630 (4th Cir. 2015). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                           DISMISSED AND REMANDED




                                             2